DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has elected claims 1-3 without traverse. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203662 (Bae).
Regarding claim 1, Bae teaches electric power transmitting device (Fig. 5-7) comprising: 
a resonance circuit including a resonance capacity and a resonance coil acting as a transmitting antenna (Fig. 5-7 resonance circuit comprising resonance capacitor 22a, resonance coil 22 and a transmitter coil 21) [0050, 0057];

 a first coil arranged magnetically coupled with both the resonance coil and the repeating coil (Fig. 7 detection coil 11) connection or disconnection of both ends of the first coil is switchable [0075, 0095-0096], wherein the electric power transmitting device transmits electric power in a non-contact manner with the use of resonant coupling between the resonance circuit and the first repeating circuit [0050-0058], wherein the resonance coil and the first repeating coil are arranged in the same plane (Fig. 5-7 shows that the resonance coil 22 and the repeating coils 60 are arranged in the same plane). 
However, Bae does not explicitly teach wherein the first coil is arranged so as to overlap with both the resonance coil and the first repeating coil in the height direction.
	It would have been an obvious matter of design choice to one with ordinary skill in the art to have the first coil arranged so as to overlap with both the resonance coil and the first repeating coil in the height direction, since the applicant has not disclosed that the first coil arranged so as to overlap with both the resonance coil and the first repeating coil in the height direction solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the first coil positioned in accordance to the disclosure of Bae. 


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203662 (Bae) in view of US 2013/0307345 (Kobayashi).

Regarding claim 2, Bae teaches further comprising:
 a second repeating circuit including a second capacitor and a second repeating coil arranged magnetically coupled with the first repeating coil (Fig. 5-7 has plurality of repeating coils 60 with plurality of repeating capacitors 60a) [0061, 0064-0065]; and 
a second coil arranged magnetically coupled with both the first repeating coil and the second repeating coil,
 wherein the first repeating coil and the second repeating coil are arranged in the same plane (Fig. 5 shows that all the repeating coils are arranged in the same plane), and 
However, Bae does not teach wherein the second coil is arranged so as to overlap with both the first repeating coil and the second repeating coil in the height direction, and connection or disconnection of both ends of the second coil is switchable.
	However, Kobayashi teaches wherein the second coil connection or disconnection of both ends of the second coil is switchable (Fig. 3 shows the second coil 11 overlapping the plurality of the repeating coil 1 which is switchable) [0025-0031].
	It would have been obvious to one with ordinary skill in the art to have the second coil switchable in order to turn the coil on and off according to the load demand to ensure efficient power supply. 
	However, Bae and Kobayashi does not teach second coil is arranged so as to overlap with both the first repeating coil and the second repeating coil in the height direction. 
It would have been an obvious matter of design choice to one with ordinary skill in the art to have the second coil arranged so as to overlap with both the first and second repeating coil in the height direction, since the applicant has not disclosed that the second coil arranged so as to 

Regarding claim 3, Bae teaches further comprising: 
a power supply unit operable to generate an AC signal corresponding to the electric power to be transmitted and operable to supply it to the resonance circuit (Fig. 5-7 power supply 12) [0054]; 
a power sensing unit operable to detect a reflected amount of the AC signal supplied to the resonance circuit from the power supply unit (Fig. 5-7 detection part 14 detects the amount of AC signal supplied to the resonance circuit from the power supply unit in response to detecting the receiver) [0075-0077]; and 
a control unit (Fig. 5-7 controller 16), wherein the control unit switches between connection and disconnection of both ends of the first coil and both ends of the second coil, respectively, so as to minimize the reflected amount [0095-0096, 0099].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836